Citation Nr: 1709549	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  11-21 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran had active duty service from March 1966 to December 1969.  This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam or the inland waters of the Republic of Vietnam and the evidence of record does not show that the Veteran was exposed to herbicide agents during service.

2.  The Veteran's current diabetes mellitus did not have its onset during active service, or within one year after separation from service, or result from disease or injury in service, including exposure to herbicides.


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus become manifests to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309. 

For veterans who served in Vietnam during the requisite time period, service connection on a presumptive basis is available for Type II diabetes mellitus as a disease associated with herbicide exposure such as Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009)

In this case, post-service treatment records document a diagnosis of diabetes mellitus.  Thus, the current disability requirement is satisfied.  The Veteran asserts that his current diabetes mellitus is related to exposure to Agent Orange while serving in Da Nang Harbor during active service.  

VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  The Veteran served aboard the USS Galveston, a Cleveland-class light cruiser, throughout his military service.  The evidence of record, including the Veteran's own statements, confirm that he did not serve on the landmass or the inland waterways of the Republic of Vietnam, but rather in Da Nang Harbor and its coastal waters.  Da Nang Harbor, however, is not considered an inland waterway, and such service does not entitle the Veteran to the presumption of herbicide exposure.  See 38 C.F.R. § 3.307(a)(6)(iii); VA Adjudication Procedure Manual, M21-1, IV.ii.1.H.2.c (stating that Da Nang Harbor is considered to be offshore waters of the Republic of Vietnam).

The Veteran's personnel records showed that he was assigned to the USS Galveston during his tour in Southwest Asia and that the service department verified the USS Galveston was in the official waters of the Republic of Vietnam from November 12, 1968, to November 30, 1968, and also from December 14, 1968 to January 9, 1969.  In June 2009, the U.S. Army and Joint Services Records Research Center (JSRRC) issued a formal finding of lack of verification of on-ground service in Vietnam, stating that the Veteran's military occupation specialty did not require that he travel to or visit Vietnam, the Veteran did not claim that he was "on ground" in Vietnam, and the USS Galveston was a surface warship and did not dock in any harbor in Vietnam.  In August 2014, pursuant to the July 2014 Board remand, the National Archives and Records Administration provided Navy Deck Logs for the USS Galveston for the time period from November 12 to 30, 1968, and from December 14, 1968 to January 9, 1969, and stated that a detailed search showed that the ship did not dock, anchor, or moor in Vietnam.  

VA has promulgated a listing of the Navy ships associated with service in Vietnam and hence exposure to herbicide agents.  In pertinent part, these lists identify ships that operated primarily or exclusively on Vietnam's inland waterways, ships that operated temporarily on Vietnam's inland waterways or docked to the shore, and ships that operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  For ships identified as operating primarily or exclusively on Vietnam's inland waterways, a claimant need not leave the ship in order for VA to concede herbicide exposure.  On the other hand, a claimant who served aboard a ship that docked or operated on the close coastal offshore waters must provide evidence of "visitation in Vietnam" with a lay statement attesting to the fact that the veteran personally went ashore, in order for VA to concede herbicide exposure.  VA updated its policy in 2016 to state that service aboard a ship that anchored in a deep-water costal harbor, such as Da Nang, Vung Tau, Qui Nhon, Ganh Rai Bay, or Cam Ranh Bay, along the Republic of Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore and is not sufficient to establish presumptive exposure to herbicides, unless the evidence of record confirms the Veteran went ashore during anchorage.  VA Adjudication Manual M21-1 IV.ii.2.C.3.m.  Additionally, the following locations are considered to be offshore waters of the Republic of Vietnam: Da Nang Harbor, Nha Trang Harbor, Qui Nhon Bay Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, and Ganh Rai Bay.  VA Adjudication Manual M21-1 IV.ii.1.H.2.c.  The updated list as of June 2016 does not include the USS Galveston.  Thus, current research does not show that the USS Galveston had "inland water" service in Vietnam.

Absent sufficient evidence that the Veteran served on the landmass of Vietnam or within its inland waterways during service, including evidence of duty or visitation in the Republic of Vietnam, the Veteran did not have the requisite service in the Republic of Vietnam to allow for a presumption of exposure to herbicide agents.  See 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran has also referenced an internet article to support his contention regarding his herbicide exposure during his time in Vietnam entitled, The Da Nang Harbor Report, the Contamination of Da Nang Harbor: Blue Water Navy and Direct Exposure to Herbicides in Vietnam, published by the Blue Water Navy Vietnam Veterans Association.  This report addresses contamination levels in Da Nang Harbor due, in part, to Ranch Hand aircraft spraying of chemical defoliants, and confirmed run-off levels for dioxin and other herbicides in the area were of a higher concentration due to particles being washed down from higher land into streams and rivers, being sprayed from above, and being leaked from airplanes into the harbors and bays that feed into the China Sea.  The Veteran also referred to a 2002 study conducted for the Australian Department of Veterans Affairs that suggests that Vietnam veterans of the Royal Australian Navy may have been exposed to herbicide compounds by drinking water distilled on board their vessels.

While the Veteran contends that these reports demonstrate that he was exposed to Agent Orange in Vietnam, the findings of the Da Nang Harbor Report, the Australian Department of Veterans Affairs findings, and the Veteran's allegations of actual herbicide exposure based upon his close proximity to the Vietnam coast have been considered by VA in creating the "bright line" rule against presumptive exposure to deep water vessels. 

Although the Federal Circuit passed no judgment on the validity of studies such as the Australian study, it did highlight the VA's rulemaking with respect to this Australian study: 

VA scientists and experts have noted many problems with the study that caution against reliance on the study to change our long-held position regarding veterans who served off shore.  First, as the authors of the Australian study themselves noted, there was substantial uncertainty in their assumptions regarding the concentration of dioxin that may have been present in estuarine waters during the Vietnam War.  Second, even with the concentrating effect found in the Australian study, the levels of exposure estimated in this study are not at all comparable to the exposures experienced by veterans who served on land where herbicides were applied.  Third, it is not clear that U.S. ships used distilled drinking water drawn from or near estuarine sources, or if they did, whether the distillation process was similar to that used by the Australian Navy. 

Haas v. Peake, 525 F.3d 1168, 1194 (quoting 73 Fed. Reg. 20,566, 20,568 (Apr. 16, 2008)).  

The Veteran's submission of other Veterans' Board decisions, whose ship were also anchored in Da Nang, granting presumptive service connection for diabetes and other presumptive diseases.  However, by law, Board decisions are nonprecedential and are not binding on subsequent Board decisions.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  See 38 C.F.R. § 20.1303 (2016).  

Considering that the Veteran did not serve in the Republic of Vietnam, the Board finds that it may not be presumed that he was exposed to Agent Orange.  Additionally, the evidence does not show actual exposure to herbicide agents.  Although the Veteran claims that his disabilities are caused by exposure to Agent Orange, he has not submitted statements or evidence of such exposure.  In addition, there is no evidence that the Veteran was exposed to Agent Orange or any herbicides during service.  Thus, service connection is not warranted as directly related to exposure to herbicide agents, because such in-service exposure has not been established.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).

In consideration of the evidence, the Board also finds that there is no competent evidence of record showing that the Veteran's diagnosed diabetes mellitus had its onset during active service, or to a compensable degree within a year of separation from service, or is related to any in-service disease or injury.  The service treatment records during the period of active military service document no complaints or treatment for any endocrinological problems.  VA and private medical treatment records make no mention of any link between this condition and service.  Furthermore, VA medical treatment records show that the Veteran was diagnosed as having a new onset of diabetes mellitus in April 2008.  Thus, the date of onset of his diabetes mellitus is approximately 39 years following separation from service.  

Thus, service connection is not warranted for diabetes mellitus on a presumptive basis as a disease associated with herbicide agents, nor on a direct basis to exposure to herbicide agents.  Additionally, service connection is not warranted on a presumptive basis a chronic disease or based on a continuity of symptomatology.  Finally, service connection is also not warranted for diabetes mellitus on a direct basis to service as its onset was many years after service and there is no injury, disease or event during service to which it could possibly be related.

In sum, the preponderance of the evidence is against the claim of service connection for diabetes mellitus.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the claim must be denied.


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


